 



Exhibit 10.3
 
SUBI SALE AGREEMENT
dated as of August 3, 2006
between
VW CREDIT, INC.,
as Seller
and
VOLKSWAGEN AUTO LEASE UNDERWRITTEN FUNDING, LLC,
as Buyer
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1 Certain Terms
    1  
SECTION 1.2 Other Definitional Provisions
    2  
SECTION 1.3 Other Terms
    2  
SECTION 1.4 Computation of Time Periods
    2  
ARTICLE II PURCHASE AND CONTRIBUTION
    2  
SECTION 2.1 Agreement to Sell and Contribute
    2  
SECTION 2.2 Consideration and Payment
    2  
SECTION 2.3 Representations, Warranties and Covenants
    3  
SECTION 2.4 [RESERVED]
    5  
SECTION 2.5 Protection of Title
    5  
SECTION 2.6 Other Adverse Claims or Interests
    6  
ARTICLE III MISCELLANEOUS
    6  
SECTION 3.1 Transfers Intended as Sale; Security Interest
    6  
SECTION 3.2 Specific Performance
    7  
SECTION 3.3 Notices, Etc
    7  
SECTION 3.4 Choice of Law
    7  
SECTION 3.5 Counterparts
    7  
SECTION 3.6 Amendment
    7  
SECTION 3.7 Waivers
    8  
SECTION 3.8 Entire Agreement
    9  
SECTION 3.9 Severability of Provisions
    9  
SECTION 3.10 Binding Effect; Assignability
    9  
SECTION 3.11 Acknowledgment and Agreement
    9  
SECTION 3.12 Cumulative Remedies
    9  
SECTION 3.13 Nonpetition Covenant
    9  
SECTION 3.14 Each SUBI Separate; Assignees of SUBI
    10  
SECTION 3.15 Submission to Jurisdiction; Waiver of Jury Trial
    10  
Schedule I Representations and Warranties with Respect to Units
       
 
       
Schedule II Perfection Representations, Warranties and Covenants
       

-i-



--------------------------------------------------------------------------------



 



SUBI SALE AGREEMENT
     THIS SUBI SALE AGREEMENT is made and entered into as of August 3, 2006 (as
amended, supplemented or modified from time to time, this “Agreement”) by VW
CREDIT, INC., a Delaware corporation (the “Seller”), and VOLKSWAGEN AUTO LEASE
UNDERWRITTEN FUNDING, LLC, a Delaware limited liability company (the “Buyer”).
WITNESSETH:
     WHEREAS, VW Credit Leasing, Ltd. is a Delaware statutory trust (the
“Origination Trust”) formed and operated pursuant to that certain Trust
Agreement dated as of June 2, 1999 (as amended, modified or supplemented from
time to time, the “Origination Trust Agreement”) for the purpose, among other
things, of acquiring title to Units;
     WHEREAS, on the date hereof, the Seller, as owner of the entire undivided
interest in the Origination Trust (the “UTI Portfolio”), and U.S. Bank National
Association, as UTI Trustee (in such capacity, the “UTI Trustee”), SUBI Trustee
(in such capacity, the “SUBI Trustee”) and Administrative Trustee (in such
capacity, the “Administrative Trustee”; together with the UTI Trustee, the SUBI
Trustee and Wilmington Trust Company, as Delaware Trustee (the “Delaware
Trustee”), the “Origination Trustees”), are entering into that certain
Transaction SUBI Supplement 2006-A to Origination Trust Agreement (as amended,
modified or supplemented from time to time, the “Transaction SUBI Supplement”)
to create a special unit of beneficial interest (the “Transaction SUBI”); and
     WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
acquire, the Seller’s entire beneficial ownership interest in (A) the Units
allocated to the Transaction SUBI (the “Transaction SUBI Portfolio”) and (B) the
certificate issued as evidence thereof (the “Transaction SUBI Certificate”);
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Certain Terms. Terms defined in Appendix A to the Indenture,
dated as of August 3, 2006 (as amended, supplemented or modified from time to
time, the “Indenture”), between Volkswagen Auto Lease Trust 2006-A, a Delaware
statutory trust (the “Issuer”), and Citibank, N.A., as indenture trustee, are,
unless otherwise defined herein or unless the context otherwise requires, used
herein as defined therein. In addition, the following terms shall have the
following meanings (such terms applicable to both the singular and plural form):
     “Allocation Price” means, with respect to any Unit, an amount equal to 100%
of the Securitization Value thereof as of the Cut-Off Date.
SUBI Sale Agreement

 



--------------------------------------------------------------------------------



 



     “SUBI Allocation Price” means, with respect to all Units to be allocated to
the Transaction SUBI in accordance with Section 2.1 on the Closing Date, the
aggregate of the Allocation Prices for all Units to be so allocated on such
date.
     SECTION 1.2 Other Definitional Provisions.
     (a) Each term defined in the singular form in this Agreement shall mean the
plural thereof when the plural form of such term is used in this Agreement or
any certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form in shall mean the singular thereof when the
singular form of such term is used herein or therein.
     (b) The words “hereof”, “herein”, “hereunder” and similar terms when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to or of this Agreement unless otherwise
specified.
     SECTION 1.3 Other Terms. All accounting terms not specifically defined
herein or in Appendix A to the Indenture shall be construed in accordance with
GAAP. All terms used in Article 9 of the UCC and not specifically defined herein
or in Appendix A to the Indenture are used herein as defined in such Article 9.
     SECTION 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
ARTICLE II
PURCHASE AND CONTRIBUTION
     SECTION 2.1 Agreement to Sell and Contribute.
     On the terms and subject to the conditions set forth in this Agreement, on
the date hereof, the Seller hereby:
     (a) transfers, assigns, sets over, sells and otherwise conveys to the
Buyer, and the Buyer hereby purchases from the Seller, all of the Seller’s
right, title and interest in and to the Transaction SUBI Certificate and the
Transaction SUBI, including, but not limited to, all Collections thereunder
after the Cut-Off Date; and
     (b) directs the UTI Trustee and the Servicer to identify from the
Origination Trust Assets allocable to the UTI Interest, and to allocate to the
Transaction SUBI Portfolio represented by the Transaction SUBI Certificate, the
Transaction SUBI Assets identified in Section 11.1 of the Transaction SUBI
Supplement.
     SECTION 2.2 Consideration and Payment. In consideration of the transfer of
the Transaction SUBI transferred to the Buyer on the Closing Date, the Buyer
shall pay to the Seller
SUBI Sale Agreement

2



--------------------------------------------------------------------------------



 



on the Closing Date the SUBI Allocation Price with respect thereto by (i) making
a cash payment to the Seller to the extent that the Buyer has received a cash
payment from the Issuer pursuant to the SUBI Transfer Agreement and (ii) if the
SUBI Allocation Price to be paid for the Units exceeds the amount of any cash
payment for the account of the Seller on such day pursuant to clause (i), such
excess shall automatically be considered to have been contributed to the Buyer
by the Seller as a capital contribution. As of the Closing Date, the Buyer paid
in cash $1,487,545,292 of the SUBI Allocation Price, and the Seller contributed
to the Buyer such Units as had an aggregate Securitization Value equal to
$160,834,901.
     SECTION 2.3 Representations, Warranties and Covenants.
     (a) The Seller hereby represents and warrants to the Buyer that, as of the
date hereof:
     (i) Existence and Power. The Seller is a corporation and the Origination
Trust is a statutory trust, in each case validly existing and in good standing
under the laws of its state of organization, and each of the Seller and the
Origination Trust has all power and authority required to carry on its business
as it is now conducted. Each of the Seller and the Origination Trust has
obtained all necessary licenses and approvals, in all jurisdictions where the
failure to do so would materially and adversely affect the business, properties,
financial condition or results of operations of the Seller or the Origination
Trust, respectively, taken as a whole.
     (ii) Corporate Authorization and No Contravention. The execution, delivery
and performance by each of the Seller and the Origination Trust of each
Transaction Document to which it is a party (i) have been duly authorized by all
necessary corporate action, (ii) do not contravene or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational documents or
(C) any agreement, contract, order or other instrument to which it is a party or
its property is subject and (iii) will not result in any Adverse Claim on the
Transaction SUBI or give cause for the acceleration of any indebtedness of the
Seller or the Origination Trust.
     (iii) No Consent Required. No approval, authorization or other action by,
or filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller or the Origination Trust of
any Transaction Document other than UCC filings and other than approvals and
authorizations that have previously been obtained and filings which have
previously been made.
     (iv) Binding Effect. Each Transaction Document to which the Seller or the
Origination Trust is a party constitutes the legal, valid and binding obligation
of such Person enforceable against such Person in accordance with its terms,
except as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.
     (v) Ownership and Transfer of Transaction SUBI. Immediately preceding its
sale of the Transaction SUBI to the Buyer, the Seller was the owner of the
Transaction SUBI, free and clear of any Adverse Claim, and after such sale of
the Transaction SUBI
SUBI Sale Agreement

3



--------------------------------------------------------------------------------



 



to the Buyer, the Buyer shall at all times be entitled, with respect to the
Transaction SUBI, to all of the rights and benefits of a holder of a SUBI under
the Origination Trust Documents.
     (vi) Applicable Law. Each of the Seller and the Origination Trust is in
compliance with all Applicable Laws, the failure to comply with which would have
a material adverse effect.
     (vii) Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) question the validity or enforceability of this
Agreement or adversely affect the ability of the Seller to perform its
obligations hereunder or (ii) individually or in the aggregate would have a
material adverse effect. Neither the Seller nor the Origination Trust is in
default with respect to any orders of any Governmental Authority, the default
under which individually or in the aggregate would have a material adverse
effect.
     (viii) Status of Seller. The Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Seller is not
subject to regulation as a “holding company”, an “affiliate” of a “holding
company”, or a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
     (ix) Status of Origination Trust. The Origination Trust is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Origination Trust is not subject to regulation as a “holding
company”, an “affiliate” of a “holding company”, or a “subsidiary company” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.
     The representations and warranties set forth in this Section 2.3(a) shall
speak only as of the date hereof and shall survive the sale of the Transaction
SUBI hereunder.
     (b) The Seller hereby represents and warrants to the Buyer with respect to
each Unit being allocated to the Transaction SUBI on the Closing Date that, as
of the Cut-Off Date or the Closing Date, as applicable, the representations and
warranties set forth on Schedule I hereto were true and correct with respect to
such Unit. The representation and warranties set forth on Schedule I hereto
shall survive the allocation of such Unit hereunder.
     (c) Upon discovery by the Buyer or the Seller of a breach of any of the
representations and warranties set forth in Section 2.3(b) at the time such
representations and warranties were made which materially and adversely affects
the interests of the Issuer in the related Unit, the party discovering such
breach shall give prompt written notice thereof to the other parties, provided
that, delivery of the Servicer’s Certificate shall be deemed to constitute
prompt notice by the Seller and the Buyer of such breach. If the Seller does not
correct or cure such breach prior to the end of the Collection Period after the
date that the Seller was notified of such breach, then the Seller shall direct
the SUBI Trustee and the Servicer to reallocate the noncompliant Units from the
Transaction SUBI Portfolio to the UTI Portfolio on the Payment
SUBI Sale Agreement

4



--------------------------------------------------------------------------------



 



Date following the end of such Collection Period. In consideration for such
reallocation, the Seller shall make a payment to the Buyer equal to the
Securitization Value of such Unit as of the beginning of the Collection Period
preceding such Payment Date by depositing such amount into the Collection
Account prior to 11:00 a.m., New York City time, on such Payment Date. It is
understood and agreed that the obligation of the Seller to reallocate any Unit
as to which such a breach has occurred and is continuing as described above and
to make the related reallocation payment shall constitute the sole remedy
respecting such breach available to the Buyer.
     (d) Perfection Representations. The representations, warranties and
covenants set forth on Schedule II hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule II
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule II; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in this Schedule and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule II.
     SECTION 2.4 [RESERVED]
     SECTION 2.5 Protection of Title.
     (a) Filings. The Seller shall file such financing statements and cause to
be filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Buyer under this Agreement in the Transaction SUBI. The Seller
shall deliver (or cause to be delivered) to the Buyer file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.
     (b) Name Change. The Seller shall not change its name, identity or
corporate structure in any manner that would, could, or might make any financing
statement or continuation statement filed by the Seller in accordance with
Section 2.5(a) “seriously misleading” within the meaning of Section 9-506, 9-507
and 9-508 of the UCC, unless it shall have given the Buyer at least 30 days’
prior written notice thereof and shall have taken all action prior to making
such change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not possible to take such action in
advance) reasonably necessary or advisable in the opinion of the Buyer to amend
all previously filed financing statements or continuation statements described
in Section 2.5(a).
     (c) Sales Tax. All sales, property, use, transfer or other similar taxes
due and payable upon the purchase of the Transaction SUBI and the beneficial
interest in the Units included in the Transaction SUBI Portfolio by the Buyer
will be paid or provided for by the Seller.
     (d) Executive Office; Maintenance of Offices. The Seller shall give the
Buyer at least 30 days’ prior written notice of any change of location of the
Seller for purposes of Section 9-307 of the UCC and shall have taken all action
prior to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not
SUBI Sale Agreement

5



--------------------------------------------------------------------------------



 



possible to take such action in advance) reasonably necessary or advisable in
the opinion of the Buyer to amend all previously filed financing statements or
continuation statements described in Section 2.5(a). The Seller shall at all
times maintain each office from which it services Origination Trust Assets and
its principal executive office within the United States of America.
     SECTION 2.6 Other Adverse Claims or Interests. Except for the conveyances
and grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Seller shall not sell, pledge, assign or transfer the
Transaction SUBI to any other Person, or grant, create, incur, assume or suffer
to exist any Adverse Claim on any interest therein, and the Seller shall defend
the right, title and interest of the Buyer in, to and under the Transaction SUBI
against all claims of third parties claiming through or under the Seller.
ARTICLE III
MISCELLANEOUS
     SECTION 3.1 Transfers Intended as Sale; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and contributions rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. The sale
and contribution of the Transaction SUBI and the Transaction SUBI Certificate
shall be reflected on the Seller’s balance sheet and other financial statements
as a sale and contribution of assets by the Seller. The sales and contributions
by the Seller of the Transaction SUBI and the Transaction SUBI Certificate and
the beneficial interest in the Units allocated thereto hereunder are and shall
be without recourse to, or representation or warranty (express or implied) by,
the Seller, except as otherwise specifically provided herein. The limited rights
of recourse specified herein against the Seller are intended to provide a remedy
for breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of underlying indebtedness, and
therefore are intended to be consistent with warranties ordinarily given by a
seller of goods under Article 2 of the UCC.
     (b) Notwithstanding the foregoing, in the event that the Transaction SUBI
and the Transaction SUBI Certificate are held to be property of the Seller, or
if for any reason this Agreement is held or deemed to create a security interest
in the Transaction SUBI and the Transaction SUBI Certificate, then it is
intended that:
     (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;
     (ii) The conveyance provided for in Section 2.1 shall be deemed to be a
grant by the Seller to the Buyer of a security interest in all of its right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the Transaction SUBI and the Transaction
SUBI Certificate, to secure the performance of the obligations of the Seller
hereunder;
SUBI Sale Agreement

6



--------------------------------------------------------------------------------



 



     (iii) The possession by the Buyer or its agent of the Transaction SUBI
Certificate shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and
     (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under applicable law.
     SECTION 3.2 Specific Performance. Either party may enforce specific
performance of this Agreement.
     SECTION 3.3 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in each case as set forth in
Schedule II to the Indenture or at such other address as shall be designated by
any of the foregoing in a written notice to the other parties hereto. Delivery
shall occur only upon receipt or reported tender of such communication by an
officer of the recipient entitled to receive such notices located at the address
of such recipient for notices hereunder.
     SECTION 3.4 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
     SECTION 3.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 3.6 Amendment.
     (a) Any term or provision of this Agreement may be amended by the parties
hereto without the consent of the Indenture Trustee, any Noteholder, the Issuer,
the Owner Trustee or any other Person; provided that (i) any amendment that
materially and adversely affects the interests of the Noteholders shall require
the consent of Noteholders evidencing not less than a majority of the aggregate
outstanding principal amount of the Outstanding Notes, voting as a single class,
and (ii) any amendment that materially and adversely affects the interests of
the Certificateholders, the Indenture Trustee or the Owner Trustee shall require
the prior written consent of the Persons whose interests are materially and
adversely affected. An amendment shall be deemed not to materially and adversely
affect the interests of the Noteholders if the Rating Agency Condition is
satisfied with respect to such amendment. The consent of the
SUBI Sale Agreement

7



--------------------------------------------------------------------------------



 



Certificateholders, the Indenture Trustee or the Owner Trustee shall be deemed
to have been given if the Servicer does not receive a written objection from
such Person within 10 Business Days after a written request for such consent
shall have been given.
     (b) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or delay the Final Scheduled
Payment Date of any Note without the consent of the Holder of such Note, or
(ii) reduce the percentage of the aggregate outstanding principal amount of the
Outstanding Notes, the Holders of which are required to consent to any matter
without the consent of the Holders of at least the percentage of the aggregate
outstanding principal amount of the Outstanding Notes which were required to
consent to such matter before giving effect to such amendment.
     (c) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the parties hereto without the consent of
any of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied.
     (d) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (e) Prior to the execution of any amendment to this Agreement, the Buyer
shall provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Buyer shall furnish a copy of such amendment to each
Rating Agency, the Issuer, the Owner Trustee and the Indenture Trustee.
     (f) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied.
     SECTION 3.7 Waivers. No failure or delay on the part of the Buyer, the
Servicer, the Seller, the Issuer or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer or the Seller in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by either party under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
SUBI Sale Agreement

8



--------------------------------------------------------------------------------



 



     SECTION 3.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
     SECTION 3.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 3.10 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and the Seller and their respective
successors and permitted assigns. The Seller may not assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
except as otherwise herein specifically provided. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.
     SECTION 3.11 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the sale of the Transaction SUBI and the
assignment of all rights and obligations of the Seller related thereto by the
Buyer to the Issuer pursuant to the SUBI Transfer Agreement and the mortgage,
pledge, assignment and grant of a security interest in the Transaction SUBI by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders. In addition, the Seller hereby acknowledges and agrees that for
so long as the Notes are outstanding, the Indenture Trustee will have the right
to exercise all powers, privileges and claims of the Buyer under this Agreement.
     SECTION 3.12 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 3.13 Nonpetition Covenant. With respect to each Bankruptcy Remote
Party, each party hereto agrees that, prior to the date which is one year and
one day after payment in full of all obligations under each Financing (i) no
party hereto shall authorize such Bankruptcy Remote Party to commence a
voluntary winding-up or other voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to such Bankruptcy
Remote Party or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect in any jurisdiction or seeking the appointment of an
administrator, a trustee, receiver, liquidator, custodian or other similar
official with respect to such Bankruptcy Remote Party or any substantial part of
its property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against such Bankruptcy Remote Party, or to make a general assignment
for the benefit of any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) none of the parties hereto shall commence or join with
any other Person in commencing any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction. Each of the parties
hereto agrees that, prior
SUBI Sale Agreement

9



--------------------------------------------------------------------------------



 



to the date which is one year and one day after the payment in full of all
obligations under each Financing, it will not institute against, or join any
other Person in instituting against, any Bankruptcy Remote Party an action in
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceeding under the laws of the United States or any State of the
United States.
     SECTION 3.14 Each SUBI Separate; Assignees of SUBI. Each party hereto
acknowledges and agrees (and each holder or pledgee of the Transaction SUBI, by
virtue of its acceptance of such Transaction SUBI or pledge thereof,
acknowledges and agrees) that (a) the Transaction SUBI is a separate series of
the Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title
12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Transaction SUBI or the Transaction SUBI Portfolio
shall be enforceable against the Transaction SUBI Portfolio only and not against
any Transaction SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or any
Other SUBI Assets, (c) except to the extent required by law, UTI Assets or SUBI
Assets with respect to any SUBI (other than the Transaction SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Transaction SUBI in respect of such claim, (d)(i) no
creditor or holder of a claim relating to the Transaction SUBI or the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any Other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Transaction
SUBI or any SUBI Assets other than the Transaction SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
Transaction SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Transaction SUBI or the Transaction SUBI Certificate must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and in the event that such release is not given effect, to fully subordinate all
claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.
     SECTION 3.15 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
SUBI Sale Agreement

10



--------------------------------------------------------------------------------



 



     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, waives all right of trial by
jury in any action, proceeding or counterclaim based on, or arising out of,
under or in connection with this Agreement, any other Transaction Document, or
any matter arising hereunder or thereunder.
[Signature Page Follows]
SUBI Sale Agreement

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

            VW CREDIT, INC.
      By:   /s/ Martin Luedtke         Name:   Martin Luedtke        Title:  
Treasurer              By:   /s/ Timothy Flaherty         Name:   Timothy
Flaherty        Title:   Assistant Treasurer     

SUBI Sale Agreement

S-1



--------------------------------------------------------------------------------



 



            VOLKSWAGEN AUTO LEASE
UNDERWRITTEN FUNDING, LLC
      By:   /s/ Martin Luedtke         Name:   Martin Luedtke        Title:  
President and Treasurer              By:   /s/ Timothy Flaherty         Name:  
Timothy Flaherty        Title:   Assistant Treasurer     

SUBI Sale Agreement

S-2



--------------------------------------------------------------------------------



 



SCHEDULE I
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO UNITS
     1. Ownership of the Units.
     (a) As of the Cut-Off Date, good and valid ownership of each Unit will be
validly and effectively vested in the Origination Trust, free and clear of all
Adverse Claims, except for Permitted Liens (and no Adverse Claim, other than an
Adverse Claim of the type described in clause (f) of the definition of Permitted
Liens, shall be noted on the certificate of title for any Vehicle included in
any such Unit).
     (b) As of the Closing Date, good and valid ownership of the beneficial
interest in each Unit will be validly and effectively conveyed to, and vested in
the Buyer, free and clear of all Adverse Claims, except for Permitted Liens.
     2. Event of Loss. As of the Cut-Off Date, to the Seller’s knowledge, no
Vehicle included in any such Unit was subject to an event which would constitute
an Event of Loss.
     3. Eligible Units. As of the Cut-Off Date, each Unit included in the
Transaction SUBI Portfolio was an Eligible Unit.
     4. Amortization of Leases. The Lease included in such Unit was written on a
constant yield basis and provides for substantially equal monthly payments, such
that, at the end of the lease term, the capitalized cost has been amortized to
an amount equal to the Stated Residual Value of the related Vehicle.
     5. Valid Assignment. No Transaction Lease was originated in, or is subject
to the laws of, any jurisdiction under which the transfer and assignment of a
beneficial interest in such Transaction Vehicle pursuant to a transfer of the
Transaction SUBI Certificate or the Transaction SUBI or any other transaction
contemplated hereunder to occur on or about the Closing Date, is unlawful, void
or voidable. No Transaction Vehicle is subject to the laws of any jurisdiction
under which the transfer and assignment of a beneficial interest in such Vehicle
pursuant to transfer of the Transaction SUBI Certificate or the Transaction
SUBI, or any other transaction contemplated hereunder to occur on or about the
Closing Date, is unlawful, void or voidable.
     6. Aggregate Securitization Value. As of the Cut-Off Date, the aggregate
Securitization Value of all Transaction Units was $1,648,380,193.
     7. New Vehicles. Each Vehicle related to a Unit included in the Transaction
SUBI Portfolio was new Vehicle at the inception of the related Lease.
     8. Location of Leases. As of the Closing Date, the files and records for
each Unit included in the Transaction SUBI Portfolio are maintained at the
offices of the Servicer.
     9. Accuracy of Information. The information relating to each Unit set forth
on Schedule 1 to the Transaction SUBI Supplement is true and correct in all
material respects.

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the SUBI Sale Agreement, the Seller hereby represents, warrants, and covenants
to the Buyer as follows on the Closing Date:
1. The SUBI Sale Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Transaction SUBI Certificate in favor of
the Buyer, which security interest is prior to all other Adverse Claims and is
enforceable as such as against creditors of and purchasers from the Seller.
2. The Transaction SUBI Certificate constitutes a “general intangible,”
“instrument,” “certificated security,” or “tangible chattel paper,” within the
meaning of the applicable UCC.
3. The Seller owns and has good and marketable title to the Transaction SUBI
Certificate free and clear of any Adverse Claim, claim or encumbrance of any
Person, excepting only liens for taxes, assessments or similar governmental
charges or levies incurred in the ordinary course of business that are not yet
due and payable or as to which any applicable grace period shall not have
expired, or that are being contested in good faith by proper proceedings and for
which adequate reserves have been established, but only so long as foreclosure
with respect to such a lien is not imminent and the use and value of the
property to which the Adverse Claim attaches is not impaired during the pendency
of such proceeding.
4. The Seller has received all consents and approvals to the sale of the
Transaction SUBI Certificate hereunder to the Buyer required by the terms of the
Transaction SUBI Certificate to the extent that it constitutes an instrument or
a payment intangible.
5. The Seller has received all consents and approvals required by the terms of
the Transaction SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Buyer of its interest and rights in the Transaction SUBI Certificate
hereunder.
6. The Seller has caused or will have caused, within ten days after the
effective date of the SUBI Sale Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Transaction SUBI Certificate from the Seller to the Buyer and the security
interest in the Transaction SUBI Certificate granted to the Buyer hereunder.
7. To the extent that the Transaction SUBI Certificate constitutes an instrument
or tangible chattel paper, all original executed copies of each such instrument
or tangible chattel paper have been delivered to the Buyer.
8. Other than the transfer of the Transaction SUBI Certificate from the Seller
to the Buyer under the SUBI Sale Agreement and from the Buyer to the Issuer
under the SUBI Transfer Agreement and the security interest granted to the
Indenture Trustee pursuant to the Indenture, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed

II-1



--------------------------------------------------------------------------------



 



the Transaction SUBI Certificate. The Seller has not authorized the filing of,
nor is aware of, any financing statements against the Seller that include a
description of collateral covering the Transaction SUBI Certificate other than
any financing statement relating to any security interest granted pursuant to
the Transaction Documents or that has been terminated.
9. No instrument or tangible chattel paper that constitutes or evidences the
Transaction SUBI Certificate has any marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.

II-2